DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "124" have both been used to designate  for the processor as recited in the specification page three. The drawings show “124” as the storage.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities: Page One of the disclosure refers to ‘PCB’ as the ‘Protect Circuit Board’ where throughout the specification it is referred to as the ‘Printed Circuit Board’.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-20 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Clyne (US 2018/0084340).


          In regards to claim 1, Clyne discloses an image capture device comprising: (abstract; 100 fig 1a, ‘camera body’)

          a housing; (210 fig. 2B, ‘microphone housing’)

          an audio capture device configured to obtain an audible sound; (250 fig. 2B, ‘microphone’)

          a printed circuit board (PCB) coupled to the audio capture device; (220 fig. 2B, ‘MPCB’; para(s) 0029, 0039)



          a dampener configured to absorb vibration energy, wherein a first surface of the dampener is adhered to the protective layer and a second surface of the dampener is coupled to the PCB.  (270 fig. 2B, ‘compressible annulus or spacer’)


          In regards to claim 2, Clyne discloses an image capture device of claim 1, (see claim rejection 1) wherein the protective layer is a membrane. (240, fig. 2B, ‘microphone membrane’)


          In regards to claim 3, Clyne discloses an image capture device of claim 2, (see claim rejection 2) wherein the membrane comprises silicone or polytetrafluoroethylene (PTFE).  (para. 0038) 


          In regards to claim 4, Clyde discloses an image capture device of claim 1, (see claim rejection 1) wherein a portion of the dampener defines a cavity. (280 fig(s) 2B, 3, ‘cavity’) 

          In regards to claim 5, Clyde discloses an image capture device of claim 1, (see claim rejection 1) wherein the dampener comprises at least one of a foam material, a thin metal, or a rubber material. (para(s) 0045, 0049, 0052; 270 fig(s) 2B, 3, ‘compressible annulus or spacer’)


          In regards to claim 6, Clyde discloses an image capture device of claim 4, (see claim rejection 4) wherein the dampener is flexible (para(s) (para(s) 0045, 0049, 0052; 270 fig(s) 2B, 3, ‘compressible annulus or spacer’)


          In regards to claim 7, Clyde discloses an capture device of claim 1, (see claim rejection 1) wherein the first surface of the dampener is opposite the second surface of the dampener.  (270 fig(s) 2B, 3, ‘support annulus/spacers on both sides of cavity’)


          In regards to claim 8, Clyne discloses an audio capture device comprising: (abstract; 100 fig 1a, ‘camera body’)
 

          a housing that includes a first port fluidly connected to an external environment relative to the image capture device and a second port spaced from and fluidly connected to the first port; (210, 222, 234 fig. 2B, ‘microphone housing’, ‘1st microphone cavity’, ‘2nd microphone cavity with openings/ports’)

          a protective layer disposed between the first port and the second port; (222, 234, 240 fig(s) 2A-B, ‘microphone membrane’, ‘1st microphone cavity’, ‘2nd microphone cavity with openings/ports’)



          a circuit board comprising a microphone configured to obtain an audible sound via the second port; (220 fig. 2B, ‘MPCB’; para(s) 0029, 0039)
 -22-GP2018009US1C2PATENT Attorney Docket No.: GPRO2-207-C 

          a first cavity that extends between the first port and a first surface of the protective layer; (234 fig. 2B, ‘1st microphone cavity/port’)

          a second cavity that extends between a second surface of the protective layer, the second port, and the microphone; and (222 fig. 2B, ‘2nd microphone cavity’)

          a dampener disposed between the circuit board and the protective layer, wherein a first surface of the dampener is adhered to the protective layer and a second surface of the dampener is coupled to the circuit board. (220, 240, 270 fig. 2B, ‘MPCB, ‘microphone membrane’, ‘compressible annulus or spacer’, 1st, 2nd, 3rd, 4th, 5th microphone adhesive’)
 

          In regards to claim 9, Clyde discloses an audio capture device of claim 8, wherein the protective layer is coupled to an internal portion of the housing. (222, 234, 240, 250 fig(s) 2A-B, ‘microphone membrane’, ‘1st microphone cavity’, ‘microphone’, ‘2nd microphone cavity with openings/ports’)
 

          In regards to claim 11, Clyne discloses an audio capture device of any one of claims 8, (see claim rejection 8) wherein the protective layer is a membrane. (          a dampener disposed between the circuit board and the protective layer, wherein a first surface of the dampener is adhered to the protective layer and a second surface of the dampener is coupled to the circuit board. 220, 240, 270 fig. 2B, ‘MPCB, ‘microphone membrane’, ‘compressible annulus or spacer’, 1st, 2nd, 3rd, 4th, 5th microphone adhesive’)
  


          In regards to claim 12, Clyne discloses an audio capture device of claim 8, (see claim rejection 8) wherein the protective layer comprises silicone or polytetrafluoroethylene (PTFE).  (para 0038) 


          In regards to claim 13, Clyde discloses an audio capture device of claim 8, wherein a portion of the second cavity is defined by the dampener.  (222, 234, 240, 250 fig(s) 2A-B, ‘microphone membrane’, ‘1st microphone cavity’, ‘2nd microphone cavity with openings/ports’, ‘microphone’)


          In regards to claim 14, Clyde discloses an audio capture device of claim 8, (see claim rejection 8) wherein the dampener comprises at least one of a foam material, a thin metal, or a rubber material. (para(s) 0045, 0049, 0052; 270 fig(s) 2B, 3, ‘compressible annulus or spacer’)
 

          In regards to claim 15, Clyde discloses an audio capture device of claim 8, (see claim rejection 8) wherein the dampener is flexible. (para(s) 0045, 0049, 0052; 270 fig(s) 2B, 3, ‘compressible annulus or spacer’)
 

          In regards to claim 16, Clyde discloses an audio capture device of claim 8, (see claim rejection 8) wherein the first surface of the dampener is opposite the second surface of the dampener. (270 fig(s) 2B, 3, ‘support annulus/spacers on both sides of cavity’)

          In regards to claim 17, Clyne discloses an image capture system comprising: (abstract; 100 fig 1a, ‘camera body’)

          a housing; (210 fig. 2B, ‘microphone housing’)

          a printed circuit board (PCB) disposed in the housing; (210, 220, fig. 2B, ‘MPCB’; para(s) 0029, 0039) 

          an audio capture device coupled to the PCB configured to obtain an audible sound; (250 fig. 2B, ‘MPCB’; para(s) 0029, 0039)

          a protective layer coupled to an internal portion of the housing; (240 fig(s) 2A-B, ‘microphone membrane’)

         a dampener configured to absorb vibration energy, wherein a first surface of the dampener is coupled to the PCB; and (220, 270 fig. 2B, ‘MPCB’, ‘compressible annulus or spacer’)

          an adhesive layer disposed between the protective layer and a second surface of the dampener.           a dampener disposed between the circuit board and the protective layer, wherein a first surface of the dampener is adhered to the protective layer and a second surface of the dampener is coupled to the circuit board. (220, 240, 270 fig. 2B, ‘MPCB, ‘microphone membrane’, ‘compressible annulus or spacer’, 1st, 2nd, 3rd, 4th, 5th microphone adhesive’)
 

          In regards to claim 18, Clyne discloses an image capture system of claim 17, (see claim rejection 17) wherein the protective layer comprises silicone or polytetrafluoroethylene (PTFE). (para 0038) 


          In regards to claim 19, Clyde discloses an image capture system of claim 17, (see claim rejection 17) wherein the dampener comprises at least one of a foam material, a thin metal, or a rubber material.  (para(s) 0045, 0049, 0052; 270 fig(s) 2B, 3, ‘compressible annulus or spacer’)


          In regards to claim 20, Clyde discloses an image capture system of claim 17, (see claim rejection 17) wherein the protective layer includes an active area and a non-active area. (222, 234, 280 fig(s) 2B, 3, ‘cavites with active and inactive areas w.r.t. microphone 250’)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clyne (US 2018/0084340), in view of, Cardinali (US 2016/0378142).

         Clyde teaches:


          The audio capture device of claim 8, (See claim rejection 8)

          Clyde teaches the device of claim 8, however, the 1st cavity and the 2nd cavity on either side of the membrane 240 seem to differ slightly. However, for one with ordinary skill that would only be a structural/design change to the device.

          Clyde does not teach:

          wherein a volume of the first cavity is substantially the same as a volume of the second cavity.  

          Cardinali discloses:

          wherein a volume of the first cavity is substantially the same as a volume of the second cavity. (fig. 2A, ‘shows two cavities relatively the same; there are other embodiments where the sizes differ.’) 

          It would have been obvious before the effective filing date of the invention to combine the ‘microphone system’ of Clyne with the ‘acoustic assembly’ of Cardinali in order to provide a structural stable microphone system enclosed in an electronic apparatus.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852